DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Due to the amendments filed 08/27/2021 the previous objection to claim 1 has been withdrawn.
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive.
Regarding double patenting, the claims have not been amended or a terminal disclaimer filed. Therefore, the rejection will be maintained.
Regarding rejections under 35 USC 101 and 112, applicant argues that the MPEP only states “a process” and claims 15-16 require a method comprising a step of using the spectrometer system. Therefore, claim 15-16 positively recite at least one method step. 
The examiner disagrees, the claims although do state to “using” MPEP 2173.05q shows that a method of using is an attempt to claim a process/method without setting forth any active steps. Furthermore, In re Moreton states “one cannot claim a new use per se, because it is not among the categories of patentable inventions specified in 35 USC 101”. See MPEP 2173.05(q) 2nd paragraph. 
Claims 15-16 state “using the spectrometer device for a purpose selected form the group…” (emphasis added). Here, the limitations are attempting to claim a new use per se.
In conclusion, the claims do not recite active method steps and attempt to claim a new use and therefore do not fall among the categories of patentable inventions. The rejection of the claims will be maintained.
Regarding rejections under 35 USC 103, Applicant argues that the present invention solves the following technical problems (see pages 9 and 10). 
The arguments are not directed towards claimed subject matter and therefore are moot.
Applicant argues on page 10 that Liu solves a different problem.
These arguments are not persuasive. Although Liu may solve a different problem from the instant application. A person having ordinary skill in the art would still be motivated to use the parabolic concentrator of Liu. See previous rejection for details include a motivation statement with motive.
Applicant argues on page 10, that Liu teaches the light source is inside the concentrator and not outside the concentrator. When combine with Hruska, the light would be from outside the concentrator and produce light that is not parallel. This light would then be extremely unfavorable as it passed through the interference filter having variable path length and the filter would not work properly.
The examiner disagrees, in the conclusion paragraph of the previous office action several pieces of art were cited showing the state of the art. These references show that a person having ordinary skill in the art would recognize that a parabolic concentrator working in reverse with a light source outside the concentrator would not break the device of Hruska. Specifically, 10520438 Figure 12 shows a light source outside the parabolic concentrator producing parallel output light. This parallel output light would not break the LVF of Hruska. 5615673 Figure 3B shows light from a parabolic concentrator working in reverse produces light of varying angles, however these are not extreme angle and the filter would still work properly. 2021/0116366 paragraph 19 specifically teaches the concentrator removes high angled light and directs the light to a filter. Therefore, a parabolic concentrator that does produce non-parallel light would still filter extremely high angled light beams that would affect an LVF. 2006/0245090 teaches the light from a parabolic concentrator working in reverse produces light of varying angles, however these are not extreme angle and the filter would still work properly. 2012/0140353 Figures 1 and 2 teach the light from a parabolic concentrator working in reverse produces light of varying angles, however these are not extreme angle and the filter would still work properly.
In addition, claim 3 of the instant applicant says that output light can be not more than 30 degrees. Therefore, the presence of some angled light from the concentrator does not break the device when used with an LVF.
In conclusion, the combination of Liu and Hruska does not break the device and the rejection is maintained.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 3 of co-pending Application No. 16/771,727 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because
Regarding claim 1, all of the limitations of claim 1 can be found in claims 1-3 of the co-pending application.
Regarding claim 6, all of the limitations of claim 6 can be found in claim 3 of the co-pending application.
Regarding claim 7, all of the limitations of claim 7 can be found in claim 3 of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“An evaluation unit designated for determining information related to a spectrum of an object by evaluating detector signals provided by the spectrometer device” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
Claims 15 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Regarding claims 15 and 16, the claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a “use” claim and attempts to claim a method without reciting any steps. See MPEP section 2173.05(q).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim ends in a “,” rather than a “.” It is unclear if there are missing limitations from the claim. The examiner will proceed as though claim 8 ends in a period and there are no further limitations.
Claim 9 is rejected for depending from claim 8 and inherits the deficiencies of claim 8.
Regarding claims 15 and 16, the claims are directed to a “use” claim and attempts to claim a process without setting forth any steps involved in the process. See MPEP section 2173.05(q).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hruska et al. US Pub. No. 2014/0131578 in view of Liu et al. US Pub. No. 2009/0066938.
Regarding claim 1, Hruska teaches a spectrometer device (Figures 1a, 2a and 2b), comprising: 
an optical element designed for receiving incident light from an object and transferring the incident light to a length variable filter (Figures 1a, 2a and 2b; light from the object 15 is collected by the tapered light pipe 11 and delivered to the linearly variable filter 2 and passed to the detector 3), wherein the optical element, wherein the optical element comprises an optical concentrator device (Figure 1a, 2a, and 2b; 11; the tapered light pipe acts as a light concentrator working in reverse), wherein the optical concentrator device is operated in a reverse direction (Figures 1a, 2a, and 2b; tapered light pipe 11 is inserted with the larger opening towards the LVF and detector, therefore the light pipe is working in reverse as it takes a smaller opening and disperses the light evenly over the larger exit; Figures 7a and 7b), 
the length variable filter which is designated for separating the incident light into a spectrum of constituent wavelength signals (Figure 11; as seen in Figure 11 the two interference mirrors are at an incline so that the wavelength of light passing at each point varies linearly over a wavelength range); and 
a detector array comprising a plurality of pixelated sensors, wherein each of the pixelated sensors is adapted to receive at least a portion of one of the constituent wavelength signals, wherein each of the constituent wavelength signals is related to an intensity of each constituent wavelength (Figure 11; Figures 1a; paragraph 38 “detector array; each pixel of the array would collect light from a different area of the LVF filtering a specific wavelength of light).
Hruska is silent with respect to wherein the optical concentrator device has a single sidewall which is adapted for reflecting incident light, wherein the single sidewall is designed as a rounded sidewall.
Liu teaches the use of a compound parabolic concentrator working in reverse used a non-imaging optical collector (paragraph 47; Figure 1, as seen in figure 1 light from source 3 is collected by compound parabolic concentrator 4 and evenly distributes the light over detector 5). A parabolic concentrator is an optical concentrator with a single sidewall that is rounded.
It would have been obvious to a person having ordinary skill in the art at the time of filing to replace the tapered light pipe with a compound parabolic concentrator for the purposes of ensuring the collected light from the object is evenly distributed across the entire LVF increasing the accuracy of measurements for each wavelength in the wavelength range of the detector/LVF pair.
Regarding claim 2, Liu teaches wherein the optical concentrator device operated in the reverse direction comprises an entrance pupil at an input and an exit pupil at an exit, wherein an optically guiding structure is located between the input and the output (paragraph 47; Figure 1, as seen in figure 1 light from source 3 is collected by compound parabolic concentrator 4 and evenly distributes the light over detector 5).
Regarding claim 4, Liu teaches wherein the single rounded sidewall constitutes a shell surface which is adapted to connect an entrance aperture at the entrance pupil and an exit aperture at the exit pupil as the optically guiding structure (paragraph 47; Figure 1, as seen in figure 1 light from source 3 is collected by compound parabolic concentrator 4 and evenly distributes the light over detector 5).
Regarding claim 6, Liu teaches wherein the optical concentrator device comprises one of a conical shape or a non-conical shape (paragraph 47).
Regarding claim 7, Liu teaches wherein the non-conical shape of the optical concentrator device comprises a shape selected from a parabolic shape or an elliptical shape (paragraph 47).
Regarding claim 8, Hruska teaches wherein the optical concentrator device is arranged in an asymmetric manner with respect to the length variable filter (Figure 11; as seen in figure 11 the top surface of the LVF is at an angle with respect to the normal direction of the detector. Therefore, the TLP and consequently the optical concentrator would be tilted with respect to the LVF and is arranged in an asymmetric manner).
Regarding claim 9, Hruska teaches wherein the optical concentrator device is tilted with respect to a plane which is perpendicular to a receiving surface of the length variable filter (Figure 11; as seen in figure 11 the top surface of the LVF is at an angle with respect to the normal direction of the detector. Therefore, the TLP and consequently the optical concentrator would be tilted with respect to the LVF and is arranged in an asymmetric manner).
Regarding claim 10, Hruska teaches wherein the detector array is separated from the length variable filter by a transparent gap (Figures 1a, 2a and 2b).
Regarding claim 11, Hruska teaches further comprising an illumination source adapted for illuminating the object (Figures 1a, 2a, and 2b; light source 12).
Regarding claim 12, Hruska teaches wherein the illumination source comprises an incandescent lamp (paragraph 37).
Regarding claim 13, Hruska teaches a spectrometer system, comprising 
a spectrometer device according to claim 1 (see claim 1); and
an evaluation unit designated for determining information related to a spectrum of an object by evaluating detector signals provided by the spectrometer device (Figure 1a, 4 and 7; paragraph 35, 66-72).
Regarding claim 14, Hruska teaches further comprising an illumination source adapted for illuminating the object (Figures 1a, 2a, and 2b; light source 12).
Regarding claims 15 and 16, Hruska teaches a method of using the spectrometer device according to claim 1/13, the method comprising using the spectrometer device for a purpose selected from the group consisting of an infrared detection application; a heat-detection application; a thermometer application; a heat-seeking application; a flame-detection application; a fire- detection application; a smoke-detection application; a temperature sensing application; a spectroscopy application; an exhaust gas monitoring application; a combustion process monitoring application; a pollution monitoring application; an industrial process monitoring application; a chemical process monitoring application (paragraph 64); a food processing process monitoring application (paragraph 64); a water quality monitoring application; an air quality monitoring application; a quality control application; a temperature control application; a motion control application; an exhaust control application; a gas sensing application; a gas analytics application; a motion sensing application; and a chemical sensing application (paragraphs 3 and 64).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hruska and Liu as applied to claim 2 above, and further in view of Marcus et al. US Pub. No. 2013/0048844.
Regarding claim 3, Hruska and Liu are silent with respect to wherein the entrance pupil comprises an input angle of less than 90, and wherein the exit pupil comprises an output angle of not more than 30.
Marcus teaches wherein the entrance pupil comprises an input angle of less than 90, and wherein the exit pupil comprises an output angle of not more than 30 (Figure 2; paragraphs 32 and 33).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have wherein the entrance pupil comprises an input angle of less than 90, and wherein the exit pupil comprises an output angle of not more than 30 for the purposes of increasing the amount of collected light by having the input angle less than 90 degrees and evenly spreading the light over the LVF without losing light to increased exit pupil angles.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hruska and Liu as applied to claim 2 above, and further in view of Kim et al. US Patent No. 10,520,438.
Regarding claim 5, Hruska and Liu are silent with respect to wherein the optical concentrator device operated in the reverse direction has a round entrance aperture at the entrance pupil and an elongated and rounded exit aperture at the exit pupil.
Kim teaches round and elliptical entrances and exits (Figures 13a-13d; col 10, lines 40 to 49).
It would have been obvious to a person having ordinary skill in the art at the time of filing to have round entrance aperture at the entrance pupil and an elongated and rounded exit aperture at the exit pupil for the purposes of spreading the entrance light evenly over a LVF which has a rectangular shape.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawn DeCenzo whose telephone number is (571)270-3227.  The examiner can normally be reached on M-F, 9am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Shawn Decenzo/Primary Examiner, Art Unit 2877